Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on March 3, 2021, have been carefully considered.  
No claims have been added; claims 1-7 and 9 remain pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on August 5, 2020.

Withdrawn Objections and Rejections
	The following objections and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments:
	a. The objection to claims 2 and 5; and
	b. The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 1-7 and 9.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lei Yu on March 10, 2021.

The application has been amended as follows: 
a. In line 6 of claim 1, before the phrase “crystal plane index”, please insert –high--.
b. in line 1 of claim 1, before the word “diameter”, please delete the word “particle”.
c. In line 5 of claim 2, before the word “nitrogen”, please insert the phrase –high purity--.
	Claims 1 and 2 have been amended to ensure consistency with Applicants’ Specification.

Allowable Subject Matter
Claims 1-7 and 9 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does no teach or suggest the claimed Fe43.4Pt52.3Cu4.3 heterogeneous phase structure polyhedron nanoparticle, said nanoparticle exhibiting a heterogeneous phase structure in which face-centered cubic and face-centered tetragonal phases coexist, wherein the heterogeneous phase structure is a face-centered tetragonal phase shell and a face-centered cubic core, wherein a surface of the polyhedron nanoparticle has 1 to 2 atomic layers enriched with Pt, wherein the nanoparticles exhibit a diameter distribution ranging from 4.5 to 14.5 nm, and exhibit an average size of 8.4 nm.
Exemplary prior art includes:
Yu-ping Mu et al., "One-Step Preparation of fct-Structure FePt Nanoparticles by Doping Cu," which was cited in the Written Opinion for International Application No. PCT/CN2019/081982 (of which the instant application is the national stage entry application).  In the Written Opinion, Mu et al. is stated as the closest prior art, but “does not disclose the content ratio of Fe, Pt, and Cu in claim 1, nor does it disclose that the nanoparticles have a face-centered tetragonal phase shell layer and a face-centered cubic phase core heterostructure”;

Hasegawa (U. S. Patent No. 8,158,276), which teaches magnetic films composed of Pt, Fe, P, and Cu in atomic percentages broadly encompassing that respectively claimed (Abstract); however, the films do not exhibit coexisting face-centered cubic and face-centered tetragonal phases, nor a face-centered tetragonal phase shell and a face-centered cubic core (Tables 1 and 2); 
Wenjuan Lei et al., "Cu induced low temperature ordering of fct-FePtCu nanoparticles prepared by solution phase synthesis," which discusses phase transformation from face-centered cubic to face-centered tetragonal in Fe/Pt/Cu nanoparticles; and
Yang et al. (U. S. Patent Publication No. 2013/0133483), which teaches the preparation of shape-defined metal-based nanoparticles (Abstract) employing precursors, surfactants, and solvents comparable to claim 2 (paragraphs [0008], [0053], [0061]-[0063], [0067]-[0068]); Yang et al. do not teach or suggest the specifically recited steps in claim 2, nor is there an exemplary Pt-Fe-Cu catalyst such as that recited in claim 1, wherein the presence of both an face-centered cubic phase and a face-centered tetragonal phase are exhibited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 11, 2021